Case 1:18-cv-00224-CFC-CJB Document 259 Filed 05/27/20 Page 1 of 2 PageID #: 19000


                          MORRIS, NICHOLS, ARSHT                &   TUNNELL        LLP

                                         1201 N ORTH M ARKET S TREET
                                                P.O. B OX 1347
                                     W ILMINGTON , D ELAWARE 19899-1347

                                                 (302) 658-9200
                                              (302) 658-3989 FAX

  JACK B. BLUMENFELD
  (302) 351-9291
  (302) 425-3012 FAX
  jblumenfeld@mnat.com


                                                 May 26, 2020

  Honorable Christopher J. Burke                                            VIA ELECTRONIC FILING
  U.S. District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street, Room 2325, Unit 28
  Wilmington, DE 19801-3555

       Re:             ViiV Healthcare Company, et al. v. Gilead Sciences, Inc.,
                       C.A. No. 18-224 (CFC) (CJB)

  Dear Judge Burke:

         The parties in the above-referenced matter write to request the scheduling of a discovery
  teleconference.

        The following attorneys, including at least one Delaware Counsel and at least one Lead
  Counsel per party, participated in a verbal meet-and-confer (by telephone) on May 22, 2020:

             Delaware Counsel:       Jack B. Blumenfeld – Morris, Nichols, Arsht & Tunnell LLP

                                     Jeremy A. Tigan – Morris, Nichols, Arsht & Tunnell LLP

                                     Daniel M. Silver – McCarter & English, LLP

             Lead Counsel:           Adam K. Mortara – Bartlit Beck LLP

                                     Matthew Ford – Bartlit Beck LLP

                                     Madeline Lansky – Bartlit Beck LLP

                                     Justin Wilcox – Desmarais LLP

                                     Lindsey E. Miller – Desmarais LLP
Case 1:18-cv-00224-CFC-CJB Document 259 Filed 05/27/20 Page 2 of 2 PageID #: 19001

  Honorable Christopher J. Burke
  May 26, 2020
  Page 2

          As movant, Defendant requests the scheduling of a discovery teleconference regarding
  the following dispute requiring judicial attention:

               A dispute regarding whether ViiV’s expert Dr. Alan Engelman and ViiV’s
                counsel violated Federal Rule of Civil Procedure 26(a)(2)(B)(ii).

         As movant, Plaintiffs request the scheduling of a discovery teleconference regarding the
  following dispute requiring judicial attention:

               A dispute regarding Defendant’s reliance on non-disclosed expert Dr. Peter
                Cherepanov.

                                             Respectfully,

                                             /s/ Jack B. Blumenfeld

                                             Jack B. Blumenfeld (#1014)

  JBB:lo
  cc:    All Counsel of Record (via CM/ECF and e-mail)
